DETAILED ACTION
This office action is in response to the amendment filed on 01/21/2021. Claims 1, 3, 6, 9, and 20 have been amended and claims 2 and 10-19 are cancelled. Claims 1, 3-9 and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claim 20, the rejection under 35 U.S.C. § 101 is withdrawn because the claim is no longer directed to non-statutory subject matter. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an interleaved multi-layered video data stream with interleaved decoding units of different layers.
Prior Art:
Jang (US 2018/0343455) 
Seregin (US 2017/0332084) 
Jang (US 2019/0174128)


Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein when the current block is non-square, the intra prediction modes applicable to the current block are determined by modifying default intra prediction modes, wherein the default intra prediction modes are applicable to a square block, and wherein the intra prediction mode of the current block is one of the intra prediction modes applicable to the current block”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 3-9 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY T JEAN BAPTISTE/          Examiner, Art Unit 2481